
	

113 HR 2523 IH: Respect for Marriage Act
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2523
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Nadler (for
			 himself, Ms. Pelosi,
			 Mr. Hoyer,
			 Mr. Clyburn,
			 Mr. Conyers,
			 Mr. Polis,
			 Mr. Cicilline,
			 Mr. Sean Patrick Maloney of New York,
			 Mr. Pocan,
			 Ms. Sinema,
			 Mr. Takano,
			 Mr. Andrews,
			 Mr. Barber,
			 Ms. Bass, Mr. Becerra, Mr.
			 Bishop of New York, Mr.
			 Blumenauer, Ms. Bonamici,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Ms. Brownley of California,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Cárdenas,
			 Mr. Carney,
			 Mr. Cartwright,
			 Ms. Castor of Florida,
			 Mr. Castro of Texas,
			 Mrs. Christensen,
			 Ms. Chu, Ms. Clarke, Mr.
			 Clay, Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Connolly,
			 Mr. Courtney,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. Danny K. Davis of Illinois,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Mr. Delaney,
			 Ms. DeLauro,
			 Ms. DelBene,
			 Mr. Deutch,
			 Mr. Dingell,
			 Mr. Doggett,
			 Mr. Doyle,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Ms. Esty, Mr. Farr, Mr.
			 Fattah, Mr. Foster,
			 Ms. Fudge,
			 Ms. Gabbard,
			 Mr. Garamendi,
			 Mr. Grayson,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutiérrez,
			 Ms. Hahn, Ms. Hanabusa, Mr.
			 Hanna, Mr. Hastings of
			 Florida, Mr. Heck of
			 Washington, Mr. Higgins,
			 Mr. Himes,
			 Mr. Holt, Mr. Honda, Mr.
			 Horsford, Mr. Huffman,
			 Mr. Israel,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Kaptur,
			 Mr. Keating,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Mr. Kilmer,
			 Mrs. Kirkpatrick,
			 Ms. Kuster,
			 Mr. Langevin,
			 Mr. Larsen of Washington,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis,
			 Mr. Loebsack,
			 Ms. Lofgren,
			 Mr. Lowenthal,
			 Mrs. Lowey,
			 Mr. Ben Ray Luján of New Mexico,
			 Mr. Lynch,
			 Mr. Maffei,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. Markey,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Meeks,
			 Ms. Meng, Mr. Michaud, Mr.
			 George Miller of California, Ms.
			 Moore, Mr. Moran,
			 Mrs. Napolitano,
			 Mrs. Negrete McLeod,
			 Mr. Nolan,
			 Ms. Norton,
			 Mr. O’Rourke,
			 Mr. Owens,
			 Mr. Pallone,
			 Mr. Pascrell,
			 Mr. Pastor of Arizona,
			 Mr. Peters of Michigan,
			 Ms. Pingree of Maine,
			 Mr. Price of North Carolina,
			 Mr. Quigley,
			 Mr. Rangel,
			 Ms. Ros-Lehtinen,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Mr. Schneider,
			 Ms. Schwartz,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Ms. Shea-Porter,
			 Mr. Sherman,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Ms. Speier,
			 Mr. Swalwell of California,
			 Mr. Thompson of California,
			 Mr. Tierney,
			 Ms. Titus,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Mr. Vargas,
			 Mr. Veasey,
			 Ms. Velázquez,
			 Mr. Walz, Ms. Wasserman Schultz,
			 Mr. Watt, Mr. Waxman, Mr.
			 Welch, Ms. Wilson of
			 Florida, and Mr. Yarmuth)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To repeal the Defense of Marriage Act and ensure respect
		  for State regulation of marriage.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for Marriage
			 Act.
		2.Repeal of section
			 added to title 28, United States Code, by section 2 of the Defense of Marriage
			 ActSection 1738C of title 28,
			 United States Code, is repealed, and the table of sections at the beginning of
			 chapter 115 of title 28, United States Code, is amended by striking the item
			 relating to that section.
		3.Marriage
			 recognitionSection 7 of title
			 1, United States Code, is amended to read as follows:
			
				7.Marriage
					(a)For the purposes of any Federal law in
				which marital status is a factor, an individual shall be considered married if
				that individual’s marriage is valid in the State where the marriage was entered
				into or, in the case of a marriage entered into outside any State, if the
				marriage is valid in the place where entered into and the marriage could have
				been entered into in a State.
					(b)In this section,
				the term State means a State, the District of Columbia, the
				Commonwealth of Puerto Rico, or any other territory or possession of the United
				States.
					.
				
		
